Citation Nr: 0209332	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, prior to May 
17, 1995, for service connection and compensation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to May 
17, 1995, for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision that assigned an effective date 
of May 17, 1995 for service connection and compensation for 
PTSD, and from a July 1998 RO decision that granted a TDIU 
rating also effective from May 17, 1995.  The veteran 
appealed for earlier effective dates for these benefits.

In a June 1999 decision, the Board denied the claims for 
earlier effective dates.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2000 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board's June 
1999 decision be vacated and remanded; in a March 2000 order, 
the Court granted the joint motion.  

In October 2000, the Board denied entitlement to an effective 
date earlier than May 17, 1995, for service connection and 
compensation for PTSD, and for a TDIU rating.  The veteran 
appealed that Board decision to the Court.  An April 2002 
joint motion by the parties requested the Court to vacate and 
remand the October 2000 Board decision in light of the 
parties' stipulation that the Secretary, in the March 2000 
joint motion, had conceded that correspondence dated June 16, 
1994, and received by the VA on June 20, 1994, was an 
informal claim to reopen a claim for service connection for 
PTSD.  By an April 2002 order, the Court granted the April 
2002 joint motion of the parties.


FINDINGS OF FACT

1.  In a May 1994 decision, the Board denied the veteran's 
claim for service connection for PTSD.  In October 1995, the 
Court affirmed that Board decision.  

2.  A letter by the veteran, dated June 16, 1994 and received 
by the VA Secretary on June 20, 1994, is conceded to have 
constituted an application to reopen the claim for service 
connection for PTSD.  This claim remained open until a 
February 1998 Board decision reopened and granted the claim 
for service connection for PTSD.  

3.  The RO subsequently assigned May 17, 1995 as the 
effective date for service connection for PTSD; assigned a 70 
percent rating for PTSD effective from May 17, 1995; and, 
primarily based on PTSD (the only other service-connected 
disability was hemorrhoids, rated 10 percent from April 
1990), granted a TDIU rating effective from May 17, 1995.

4.  The evidence indicates that the veteran had severe social 
and industrial impairment from PTSD and was unemployable due 
to service-connected disability (primarily the PTSD) as of 
June 20, 1994.  

5.  Prior to June 20, 1994, the veteran's only service 
connected disability of hemorrhoids, rated 10 percent, did 
not preclude gainful employment.


CONCLUSIONS OF LAW

1.  Following the May 1994 final Board decision, the first 
formal or informal application to reopen the claim for 
service connection for PTSD was received on June 20, 1994; 
this claim eventually resulted in the grant of service 
connection for PTSD; and June 20, 1994 is the correct 
effective date for service connection for PTSD.  38 U.S.C.A. 
§§ 5101, 5108, 5110, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2001).

2.  The criteria for a 70 percent rating for PTSD were met as 
of June 20, 1994.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001), § 4.132, Code 9411 
(1996).

3.  The criteria for a TDIU rating were met as of June 20, 
1994.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

The veteran served on active duty from October 1961 to July 
1966.

The veteran has had numerous claims for benefits before the 
VA over the years.  A permanent and total disability rating 
for pension purposes, due to anxiety disorder with schizoid 
features, hypertensive vascular disease, and chronic duodenal 
ulcer, was granted by a July 1976 rating decision.  

In August 1988, he first claimed service connection for a 
psychiatric disorder.  Such claim was denied by the RO in 
June 1989, and the veteran appealed to the Board.

A VA psychiatric examination in July 1992 resulted in 
diagnoses of PTSD and schizotypal personality traits.  It was 
felt that the veteran was severely impaired occupationally 
and socially from his PTSD which was compounded by his 
schizotypal features.  

In a May 6, 1994 decision, the Board denied service 
connection for multiple disabilities, including PTSD.  The 
file contains numerous documents related to the veteran's 
subsequent appeal to the Court of the Board's May 1994 
decision and his request to have the Board reconsider its May 
1994 decision.  

By a letter to the RO dated May 20, 1994, the veteran's 
Congressman forwarded correspondence he had received from the 
veteran (including a May 18, 1994 letter by the veteran to 
the Congressman).  The veteran requested the Congressman's 
assistance in getting copies of medical records from the VA 
to file his appeal on his service connection claims.

A May 25, 1994 letter from the RO to the veteran indicates 
that copies of his requested service medical records were 
enclosed.

In a letter to the RO dated May 26, 1994, the veteran again 
requested copies of medical and other records pertaining to 
his claims.

By a letter dated May 27, 1994, the RO notified the veteran's 
Congressman's office that copies of information requested by 
the veteran (this includes copies of his service medical 
records) had been sent to the veteran in August 1988, June 
1990, July 1990, August 1990, and November 1990.  In addition 
it was noted that the veteran had reviewed his claims file 
and had been given the opportunity to make copies of records 
in June 1991, that copies of his complete claims file were 
mailed to him in November 1993, and that copies of his 
complete service medical records had again been mailed to him 
in May 1994.

By a statement dated June 2, 1994, the veteran again 
requested that the RO provide him with copies of medical 
records per his May 26, 1994 letter, and he said that he 
needed the records to take with him to Washington, D.C.

On June 3, 1994, the veteran filed a Notice of Appeal to the 
Court with respect to the May 1994 Board decision.

In a June 8, 1994 letter to the veteran, the RO referenced 
his May 26, 1994 and June 2, 1994 requests for documents, 
pointed out that his file currently had about 978 separate 
documents, noted that he had previously been given copies of 
the documents, and told him that copies would again be sent 
to him on submission of the appropriate copying fee.

In a letter to the VA Secretary dated June 16, 1994, and 
received by the VA on June 20, 1994, the veteran requested 
help in locating purportedly missing service records which he 
said he needed to prove service connection for disabilities 
including PTSD.  He indicated that he needed these documents 
to present to the Board for a reconsideration of a claim 
which had been denied in May 1994.  

Records indicate that, apparently in December 1994, the 
veteran filed a motion with the Board asking for 
reconsideration of the Board's May 1994 decision.  In March 
1995, the motion for reconsideration was denied by the Board. 

On May 17, 1995, the RO received a memorandum from the 
veteran's then representative, stating that it was "a 
request to open [the veteran's] claim to establish service 
connection for Post Traumatic Stress Disorder (PTSD)."  
Attached to the memorandum were letters from the veteran to 
the Court and VA Secretary that had been submitted in 
connection with his request for review of the Board decision 
of May 1994.  One of the attached items was the veteran's 
June 16, 1994 letter to the Secretary. 

An October 1995 Court decision affirmed the May 1994 Board 
decision which denied, in pertinent part, service connection 
for PTSD.  

In a letter dated November 6, 1995, and received by the RO on 
November 7, 1995, the veteran asked that his claim for 
service connection for PTSD be reopened.

In May 1996, the RO denied the application to reopen the 
claim for service connection for PTSD, and the veteran 
appealed to the Board.  (The RO also granted service 
connection and a noncompensable rating, effective from April 
1990, for hemorrhoids, which is the veteran's only other 
service-connected condition.)

In a February 1998 decision, the Board found that the veteran 
had presented new and material evidence to reopen his claim 
for service connection for PTSD.  (The new evidence 
identified by the Board was an October 1996 statement from a 
soldier who had served with the veteran; such statement was 
received in November 1996.)  After reopening the claim, the 
Board granted service connection for PTSD.

In May 1998, a VA examination was conducted, which concluded 
that despite indications that the veteran was enhancing and 
embellishing his symptoms, he did have PTSD, as well as a 
history of antisocial personality disorder, and that he 
seemed to demonstrate severe impairment in occupational and 
social realms.  His Global Assessment of Functioning (GAF) 
was 45 (a GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social or occupational functioning such 
as unable to keep a job).  

In a June 1998 decision, the RO promulgated the grant of 
service connection for PTSD.  The RO assigned May 17, 1995 as 
the effective date for service connection for PTSD, and 
effective from that date assigned a 70 percent rating for the 
condition.  (The RO also granted a 10 percent rating for 
hemorrhoids effective from April 1990.)

In June 1998, the veteran filed a claim for a TDIU rating.  
In a July 1998 decision, the RO granted a TDIU rating (and 
also found such rating to be permanent in nature), effective 
from May 17, 1995, and such was predicated on the service-
connected PTSD.

The veteran appealed the effective date assigned for the 
grant of service connection and compensation for PTSD, and 
for the TDIU rating.  The subsequent procedural history is 
set forth in the introduction of the present Board decision.  
In short, the parties before the Court agreed that 
correspondence dated June 16, 1994, and received by the VA on 
June 20, 1994, was an informal claim to reopen a claim for 
service connection for PTSD. 

In May 2002, the veteran's representative submitted 
additional written argument.  He contends that the Board must 
consider all legal theories of entitlement to an earlier 
effective date for both service connection and compensation 
for PTSD and for a TDIU rating.  He maintains that the Board 
must consider every document in the claims file to determine 
if it is a formal or informal claim for benefits, in order to 
determine the earliest date on which the veteran filed a 
claim for the benefits in question.  He also argues that the 
veteran is entitled to an effective date of August 17, 1988 
for a TDIU rating, because he filed a claim received that 
date which has remained open since that time.    

B.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and Board and Court documents in the present appeal, 
the veteran has been notified of the evidence necessary to 
substantiate his claim.  Pertinent records have already been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  

According to the April 2002 joint motion to the Court, the 
parties have agreed that the VA Secretary, in the March 2000 
joint motion, conceded that the letter dated June 16, 1994, 
and received by the VA on June 20, 1994, constituted an 
informal claim by the veteran to reopen a previously denied 
claim for service connection for PTSD.  This June 20, 1994 
claim remained open until the VA granted service connection 
and 70 percent compensation for PTSD.  In view of this and 
the agreement of the parties at the Court, the effective date 
for the grant of service connection and award of compensation 
for PTSD is June 20, 1994, the date of VA receipt of the 
conceded application to reopen the claim.  

An effective date earlier than June 20, 1994, is not 
warranted.  In a decision dated in May 1994, the Board denied 
service connection for PTSD.  This decision was subsequently 
upheld by the Court in October 1995, and is final as to that 
issue.  38 U.S.C.A. §§ 7104, 7252, see 38 U.S.C.A. § 7292.  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  
Moreover, it is not necessary to examine every document in 
the file prior to that date to ascertain whether it 
constituted a claim, because if there had been any prior 
claims, they were subsumed by the May 1994 decision, which 
considered the entirety of the evidence of record at that 
time.  See Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994); Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Moreover, since the 
May 1994 decision was upheld by the Court, the review of 
prior claims would constitute an impermissible collateral 
review of a Court decision, which has higher jurisdictional 
authority than the Board.  Id.  

Therefore, service connection for PTSD may be effective from 
a date, subsequent to the May 1994 final Board decision, 
which is no earlier than the date on which the VA received an 
application to reopen the claim for service connection for 
PTSD.  Melton v. West, 13 Vet.App. 442 (2000); Washington, 
supra; Wright v. Gober, 10 Vet.App. 343 (1997).  None of the 
statements received between May 6, 1994 and June 20, 1994, 
indicated an intent to file a claim, or identified a benefit 
sought.  Therefore, there is no basis for the grant of an 
effective date earlier than June 20, 1994.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  

Turning to the issues of an earlier effective date for the 
award of compensation and a TDIU rating, the RO made such 
ratings effective on May 17, 1995, the same date on which 
service connection for PTSD became effective.  

Unless specifically provided, the effective date of an award 
of compensation is on the basis of facts found.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
compensation based on an original claim or a reopened claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 ; 38 
C.F.R. § 3.400(b)(2), (r).  (Although a claim for an 
increased rating may, in certain circumstances, be 
retroactive up to a year prior to the date of claim, the 
assignment of an original award may not be construed as an 
increased rating.  Fenderson v. West, 12 Vet.App. 119 (1999); 
38 C.F.R. § 3.400(o).)  The same concept applies to a TDIU 
rating.  See Meeks v. West, 216 F.3d 1363 (2000).)  

In particular, the date of an award of a service-connected 
disability rating, to include a TDIU, cannot be earlier than 
the date of the grant of service connection, since 
entitlement does not arise prior to that date.  In this 
regard, a TDIU is granted specifically for unemployability 
resulting from service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  Prior to the effective date of the grant of service 
connection for PTSD, the only service-connected disability 
was hemorrhoids (rated 10 percent), and it is not shown or 
claimed hemorrhoids precluded employment.  Therefore, since 
the grant of a TDIU cannot be earlier than the grant of 
service connection for the disability which preclude 
employment, the Board is not obliged to review every item of 
evidence in the file to determine if a claim for TDIU can be 
construed.  

However, it still must be determined whether, on the basis of 
facts found, an award of compensation and/or a TDIU rating 
was warranted during the entire, or any portion of, the 
period from June 20, 1994, to May 17, 1995.  See Fenderson, 
Meeks.  In this case, the Board finds that the award of a 70 
percent rating for PTSD, and a TDIU rating, should be 
effective June 20, 1994, the effective date of the grant of 
service connection for PTSD.  In this regard, examinations 
reflecting on the level of PTSD disability during this time 
indicate severe social and industrial impairment from the 
condition, which is to be rated 70 percent under the rating 
criteria then in effect.  See 38 C.F.R. § 4.132, Code 9411 
(1996).  Moreover, there is a reasonable basis for finding 
that during this period the veteran's service-connected 
disabilities (mostly the PTSD) precluded gainful employment, 
warranting a TDIU rating.  38 C.F.R. § 4.16.  Accordingly, 
the proper effective date for the award of a 70 percent 
rating for PTSD and a TDIU rating is the date service 
connection for PTSD became effective, namely June 20, 1994.  

In sum, an effective date of June 20, 1994, but no earlier, 
is warranted for the grant of service connection and the 
award of a 70 percent rating for PTSD, and for a TDIU rating.  


ORDER


An earlier effective date of June 20, 1994, for service 
connection and a 70 percent rating for PTSD, is granted.  

An earlier effective date of June 20, 1994, for a TDIU 
rating, is granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

